Citation Nr: 1802522	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee anterior cruciate ligament tear, status post reconstruction, with traumatic degenerative arthritis and lateral meniscal tears ("left knee disability") for removal of cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Sioux Falls, South Dakota, Department of Veterans' Affairs (VA) Regional Office (RO). 

In March 1994 the RO granted service connection for a left knee anterior cruciate ligament tear, status post reconstruction, with traumatic degenerative arthritis and lateral meniscal tears at 10 percent disabling. 

The Veteran filed a claim for a rating increase in August 2004.  The RO issued a rating decision in November 2004 denying a rating increase.  The Veteran filed a notice of disagreement (NOD) in February 2005. The RO issued a subsequent rating decision in March 2011 denying an increased rating.  The Veteran filed an additional NOD in April 2011. 

The RO issued a statement of the case (SOC) in June 2011 continuing the rating at 10 percent disabling.  In July 2011 the Veteran filed a Form 9 appeal and did not request a hearing.

In both January 2012 and July 2012 the RO issued a supplemental statement of the case (SSOC) and continued the rating at 10 percent disabling.  In August 2012 this matter was certified to the Board. 

The Board remanded the claim in July 2014 for a new VA examination.  In January 2015 the RO issued a SSOC denying an increased rating.  The Board issued a decision in March 2017 again remanding the case to obtain a new VA examination in compliance with the United States Court of Appeals for Veterans Claims ruling in Correia v. McDonald, 28 Vet. App. 158 (2016) and to obtain new treatment records.  On remand, the requested actions were completed by the AOJ; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. The Veteran is service connected for a left knee disability.

2. The Veteran underwent surgery to repair an anterior cruciate ligament tear which included removal of cartilage.  A June 2006 MRI revealed evidence of a previous partial medial meniscectomy. 

3. For the entire period on appeal, the Veteran's left knee disability was manifested by pain, limitation of flexion to 110 degrees at worst with pain; but not by flexion limited to 30 degrees or less.

4. For the period from February 2, 2011 forward, the Veteran's left knee disability was manifested by limitation of extension to 10 degrees, but not by limitation of extension to 15 degrees or more.

5. For the entire period on appeal, the Veteran's left knee disability was manifested by slight instability, but not by moderate instability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent for a left knee disability, under DC 5259 have been met as of June 26, 2006. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5259 (2017).

2.  The criteria for a separate disability rating of 10 percent for a left knee disability, manifested by limitation of flexion have been met for the period beginning September 2, 2014. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2017).

3. The criteria for a separate disability rating of 10 percent for a left knee disability, manifested by limitation of extension from February 2, 2011 have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5261 (2017).

4. The criteria for a separate disability rating of 10 percent for left knee instability have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. 
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in a letter sent in September 2004.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  These examinations were adequate as the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Left Knee Disability

The Veteran contends that his left knee disability warrants a higher rating evaluation. 

The Veteran's left knee disability has been rated under Diagnostic Code 5010 from February 11, 1994 to September 2, 2014.  From September 2, 2014 the Veteran's left knee disability was rated under Diagnostic Codes 5010-5259.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5010, represent the diagnostic used to rate traumatic arthritis. The second four digits after the hyphen, 5259, represent the diagnostic code for removal of cartilage.

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additional diagnostic codes are potentially applicable to the claim. Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a .

Diagnostic Code 5261 pertains to limitation of leg extension, and provides a noncompensable evaluation where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees. Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704  (1998)) and 23-97 (62 Fed. Reg. 63,604  (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (69 Fed. Reg. 59988  (2004)).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology. The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.  

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran was service connected for anterior cruciate ligament tear, status post  reconstruction with traumatic degenerative joint disease and medial and lateral meniscal tears, rated at 10% disabling effective February 11, 1994.  

In August 2004, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  In October 2004, he underwent a VA examination.  The October 2004 VA examination revealed limitation of flexion to 125 degrees and extension to 0 degrees.  The Drawer test and McMurray test were unremarkable.  There was no ankyloses, and findings of crepitus but no findings of recurrent subluxation, locking pain, or joint effusion.

In June 2006, the Veteran underwent an MRI of his left knee.  The MRI revealed evidence of a previous partial medial meniscectomy with marked attenuation of the body segment and posterior horn.  It also reflected a small vertical free edge tear in the anterior horn of the lateral meniscus and a small residual horizontal tear in the small posterior horn of the medial meniscus, along with mild degenerative joint disease and a small knee effusion.  

In October 2006, the Veteran sought private treatment for an injury he sustained on his right knee.  The treating physician also examined his left knee as he complained of left knee pain at that time.  The treatment records showed that his knees had full flexion.  The left knee examination revealed a well healed incision and medial joint line tenderness to palpitation.  The left knee was stable to valgus and varus stress tests, a positive McMurray test and a negative drawer test.  A report from a private hospital shows that there was derangement, a medial meniscus tear, and degenerative joint disease in his left knee. 

In September 2010, the Veteran sought treatment for popping and swelling of his left knee and underwent another MRI.  At that time he had limited range of motion in his left knee and a mildly positive McMurray test.  The MRI showed changes consistent with degenerative joint disease in the left knee.  A September 2010 treatment record showed that the left knee did not suddenly lock up or buckle.  

In February 2011, the Veteran underwent another VA examination.  At this VA examination he reported experiencing flare ups and swelling of his left knee to include popping of his left knee and that he experienced pain when walking over a half a mile or when standing in place for 20 minutes.  He reported that he was able to work, but had to stop every two hours when driving to stretch and take a break.  His left knee had a limitation of flexion to 110 degrees and extension ends at 8 degrees.  Testing after repetitive motion reflected no change in the flexion but noted limitation to 10 degrees of extension.

At a December 2011 examination, the Veteran's left knee had a limitation of flexion to 120 degrees and extension ended at 5 degrees on repetitive testing.  The Lachman test was normal.  A September 2010 MRI showed that the ACL and other ligaments were intact. The lateral femoral condyle had subchondral cystic changes and chondromalacia and there was evidence of thinning of the medial and lateral menisci.

An April 2012 VA examination reflected 110 degrees of flexion and extension to 10.  Repetitive motion did not alter the range of motion findings. Lachman and anterior drawer test were normal. Medial-lateral instability testing was also normal and no evidence of recurrent patellar subluxation or instability was noted.

At a September 2014 VA examination, the Veteran was diagnosed with degenerative joint disease of the left knee, status post meniscectomy with residuals.  The examiner noted the Veteran had undergone meniscectomies in 1989 and 2006 and had residual signs of pain.  At this exam the Veteran reported feeling pain every day.  The Veteran's left knee had a limitation of flexion to 115 degrees and no limitation of extension.  The Veteran reported frequent episodes of joint pain in his left knee and that he occasionally had to use a knee brace when he felt it was unsafe for him to walk due to his left knee disability.

Based upon the September 2014 VA examination, the RO therefore changed the Veteran's rating from Diagnostic Code 5010 to 5010-5259 effective September 2014.  

The Veteran underwent another VA examination in July 2017.  At this examination he reported that has experienced locking of the left knee and that he has been unable to walk when his knee locks.  He further reported that his left knee has given way at least ten times.  The left knee had flexion to 105 degrees and extension to 0 degrees.  The examiner noted that the Veteran experienced pain on both flexion and extension, and that the Veteran experienced pain with palpitation on the anterior and medial joint line.  Repetitive motion did not result in further limitation of flexion of extension.  The symptoms caused disturbance with locomotion and interference with kneeling and squatting.  During a muscle strength test, the left knee showed active movement against some resistance for both flexion and extension.  No ankylosis was present and on joint stability testing there was no instability.  There is objective evidence of pain on passive range of motion testing of the left knee. There is no evidence of pain on non-weight bearing testing of the left knee. 

During the period on appeal, the Veteran also reported that his knee would shift out of place and cause immense pain and that he experienced too much pain to go to the gym like he had before the injury.  He reported knee pain when walking, a large amount of swelling or effusion, and that his left knee would occasionally swell to the size of a cantaloupe which reduced his range of motion.  The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his left knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Entitlement to increased rating under Diagnostic Codes 5010-5259

The Board notes that under Diagnostic codes 5010-5259 the Veteran is already service-connected at a 10% rating, which is the highest rating allowed by law for removal of semilunar cartilage of the knee.  Significantly, the original 1994 rating decision clearly indicated the 10 percent evaluation was based upon DC 5010 for arthritis and the narrative explained there were symptoms of limited motion.  The January 2015 rating decision which granted service connection for the degenerative joint disease status post meniscectomy and evaluated it with the prior disability of ACL tear clearly indicated the 10 percent rating was granted for symptomatic residuals of semilunar cartilage removal along with x-ray evidence of arthritis.  The Court has held that a rating under DC 5259 does not automatically preclude the assignment of separate evaluations and as will be discussed in detail below, the record clearly reflects residuals separate and distinct from the x-ray evidence of arthritis with cartilage removal to warrant the assignment of such ratings. See Lyles v. Shulkin,2017 U.S.App.Vet.Claims LEXIS 1704 *2 (Vet. App. 2017)(holding that evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa); 38 C.F.R. § 4.14 ; Esteban, 6 Vet. App. at 261.

As an initial matter, the first evidence of the meniscectomy was the June 26, 2006 MRI.  Accordingly, the Board finds the rating under DC 5259 should be effective June 26, 2006.  To the extent to which the Veteran has additional symptoms, they will be considered below in light of separate diagnostic codes.

Entitlement to a separate compensable rating under Diagnostic Code 5260

The Board finds that the Veteran is entitled to a separate compensable rating of 10% for Diagnostic Codes 5003-5260 for limitation of flexion with pain for the period from September 2, 2014, the date when the RO changed the DC.  As noted above, for the period prior to this date, the 10 percent rating encompassed the pain and limited motion.  Thus awarding a separate evaluation during that time would amount to unlawful pyramiding.  38 C.F.R. § 4.14.

Beginning September 2, 2014, however, the RO changed the DC to 5259.  In doing so, the RO did not consider whether the prior rating for limited motion should be continued.  Evaluating the evidence, the Board finds that a separate rating should have been continued. 

VA "recognize[s] actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  However, under Diagnostic Code 5003, "a veteran's testimony, alone, is not enough. There must also be objective confirmation from a person other than the veteran or claimant, be it a medical examiner or a lay person, of a veteran's joint pain." Petitti v. McDonald, 27 Vet. App. 415, 428 (2015).  In addition, "[t]he Board is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The Veteran's medical records contain evidence of pain in the Veteran's left knee with flexion.  In each of the Veteran's VA examinations, beginning in October 2004, the Veteran has complained about pain in the left knee joint and on multiple occasions the VA examiner has noted pain in with limitation of flexion.  Significantly, since 2014, the evidence continues to reflect pain with limited flexion.  For example, the 2014 VA examination noted flexion only to 115 degrees and the 2017 examination found flexion to 105 degrees.  As such, in accordance with 38 C.F.R. §§ 4.40 & 4.59 a compensable rating of 10% should be awarded for is the Veteran's limitation of flexion with pain.  

A higher rating is not available because the Veteran did not have flexion limited to 30 degrees. Rather, as outlined above, the Veteran's flexion ranged from 105 degrees to normal.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca. However, the 10 percent rating for the knee disabilities under Diagnostic Codes 5010-5260 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance. Additionally, VA examiners specifically performed repetitive testing and considered the effects of pain. In other words, even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of flexion to 30 degrees to warrant a higher rating. Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

Entitlement to a separate compensable rating under Diagnostic Code 5010-5261.

The Board finds that the Veteran is entitled to a separate compensable rating for Diagnostic Code 5261 from February 2, 2011.

Under Diagnostic Code 5261 the Veteran is entitled to a disability rating of 10% for limitation of extension to 10 degrees.  Limitation of flexion to 10 degrees was noted in the February 2011 VA examination and the April 2011 examination.  Accordingly, a separate compensable rating of 10% is appropriate.  A higher rating is not available because there was no limitation of extension to 15 degrees noted.  Rather, as outlined above, the extension ranged from no limitation in extension to 10 degrees.  Nor is a higher disability rating warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca. As noted above, VA examiners specifically performed repetitive testing and considered the effects of pain. In other words, even factoring the effect of pain and repetitive motion, the functional limitation does not more nearly approximate limitation of extension to 15 degrees to warrant a higher rating. Accordingly, a separate evaluation of 10 percent, but no higher, for limitation of extension from February 2011 is warranted. See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 206.

Entitlement to a separate compensable rating under Diagnostic Code 5010-5257.

The Board finds that the Veteran is entitled to a separate compensable rating under diagnostic code 5257 for the period beginning September 2, 2014. 

The Veteran made repeated complaints that he felt that his knee would pop or give way.  In February 2005 the Veteran submitted a statement that his left knee has buckled while he was walking and that it quivers uncontrollably during strength training.  In September 2010, he submitted a buddy statement stating that the Veteran's knees pop and swell after activity.  In the February 2011 VA examination, the Veteran reported that his left knee was unstable.  In the September 2014 VA examination, he again reported that his left knee felt unstable and that he had to use a brace for support.  In the July 2017 VA examination, he reported that his left knee locked and was unable to walk, and that his left knee has given way at least ten times.  Although the objective testing for instability was negative, the Veteran reported symptoms consistent with instability of the left knee, and as such, the Board finds that the Veteran's knee instability was slight and a separate compensable rating of 10% is appropriate even though the objective testing for knee instability was negative.  A higher rating is not appropriate because the objective testing for left knee instability performed in the VA examinations was negative and accordingly, the evidence does not more nearly approximate moderate recurrent subluxation or instability.


ORDER

Entitlement to a disability rating of 10 percent for a left knee disability for removal of cartilage under Diagnostic Code 5259 is granted from June 26, 2006.

Entitlement to a separate compensable disability rating of 10 percent for limitation of flexion of the left knee under Diagnostic Code 5260 is granted for the period beginning September 2, 2014.

Entitlement to a separate compensable disability rating of 10 percent for limitation of extension of the left knee under Diagnostic Code 5261 from February 2, 2011 forward is granted.

Entitlement to a separate compensable rating of 10 percent for instability of the left knee under Diagnostic Code 5257 is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


